Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered September 5, 1989, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to a class E felony and was sentenced as a second felony offender to IV2 to 3 years’ imprisonment, the sentence to run consecutively to one he was already serving. Not only has defendant already received the most lenient sentence possible (see, Penal Law § 70.06 [3] [e]; [4] [b]), but defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court, including the fact that it would be consecutive to the sentence he was then serving. Under the circumstances and given defendant’s criminal history, we find no abuse of discretion by County Court in sentencing defendant (see, People v Dean, 155 AD2d 774, 775, Iv denied 75 NY2d 812; People v McManus, 124 AD2d 305).
Judgment affirmed. Mahoney, P. J., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.